          Case 7:20-cv-01215-PMH Document 80 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BEILA OSTREICHER, a/k/a BELLA
OSTREICHER,
                           Plaintiff,                        ORDER

                     -against-                               20-CV-01215 (PMH)
EXPERIAN INFORMATION SOLUTIONS,
INC., et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         The oral argument scheduled for 2:45 p.m. on October 29, 2020 is hereby adjourned to

3:30 p.m. on November 19, 2020. The location remains the United States Courthouse, 500 Pearl

Street, Courtroom 12D, New York, New York 10007. At that date and time, oral argument will be

heard on Discover Bank’s pending motion to dismiss as well as the motions for judgment on the

pleadings that will be filed by U.S. National Bank and Experian Information Solutions, Inc. on or

before October 28, 2020.

         All members of the public, including attorneys, appearing at the Southern District of New

York courthouse must complete a questionnaire and have their temperature taken before being

allowed entry into the courthouse. On the day you are due to arrive at the courthouse, click on the

following weblink: https://app.certify.me/SDNYPublic. Follow the instructions and fill out the

questionnaire. If your answers meet the requirements for entry, you will be sent a QR code to be

used at the SDNY entry device at the courthouse entrance.


Dated:     New York, New York
           October 14, 2020

                                                 PHILIP M. HALPERN
                                                 United States District Judge
